Title: No Jacobin No. VIII, [26 August 1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



[Philadelphia, August 26, 1793]

For the American Daily Advertiser.
It was intimated, in the commencement of these papers, that Mr. Genet had threatened to appeal from the President of the United States to the people. The fact, tho’ understood from its source in this city, has of late acquired more formal authenticity.
A declaration of this nature demonstrates a total ignorance of the genius and character of the citizens of this country, as well as an intire want of delicacy and decorum in its author. The people of the United States are a people equally sober and enlightened; their notions of liberty are rational and orderly; they know, that true liberty can only be supported on the basis of government and law—that the magistracy must be duly respected—that the officers whom they elect are the representatives of their power and dignity—that disrespect to these is offence to them—that an attempt by any foreign agent, to sow discord between them and those to whom they have committed the guardianship of their interests, is an enterprize against their tranquility and honour, as affrontive as it is dangerous. It supposes nothing less than that they are capable of arranging themselves under foreign banners, to countroul and overturn the constitutional authorities they have themselves created.
When Mr. Genet conceived and expressed the idea of appealing from the President to the people, he must have considered the latter as light, vain and precipitate; as likely to be governed by impulse more than reason; as susceptible of being flattered by a seeming deference to their authority into an approbation of a direct and contemptuous breach of it in the person of their executive representative; into measures inconsistent with their dignity, their interest, their peace and their safety.
To endeavour, by a lengthy comment, to display the impropriety of this conduct would be to weaken the force of the fact. It speaks for itself. There is something in it which comes directly home to the feelings of every man whose feelings are truly American, who possesses and cherishes a becoming pride of national character; producing at once a spontaneous and unqualified indignation.
Yet there are men among us, who call themselves citizens of the United States, degenerate enough to become the apologists of Mr. Genet. He is (say they) a foreigner, not well acquainted with our language; his meaning may have been different from his expression; by the people, he may have intended their representatives in Congress. These are the best of the excuses offered for him.
But it happens, that the only one of these suggestions which has the colour of truth is, that he is a foreigner; one of the grounds of his culpability.
He understands our language remarkably well, as he has proved by correct extemporaneous answers to popular addresses; and was not at all likely to have used expressions materially foreign to his meaning. He understands too well the distinction between the people and their representatives, to have confounded the one with the other—to have intended Congress when he mentioned the people. Mr. Genet would blush to make such excuses for himself.
But there are not wanting persons who take a bolder flight, and rejecting the humble stile of apology, assume the haughtier tone of justification. Why, say they, should not Mr. Genet talk of appealing from the President to the people? Is the president an absolute sovereign, or is he only the temporary agent of a free nation? If the latter, if the people are the sovereign, why should not an appeal be carried from him to them?
The answer to this rant is obvious and conclusive.
The general security of nations has established it as a sacred and inviolable maxim, forming an essential bulwark of their internal tranquility, that no agent of a foreign sovereign shall, on any pretext, attempt to create a schism between the citizens and the rulers of a state, whatever be its form of government, whether despotic or free, monarchical or republican. The interest of every nation is to every other always distinct, frequently rival. In the intercourses between nations, each can bring to the aid of its views all the influence of its power and wealth: If it were permitted to add to this potent agency, regularly exerted, the free employment of the means of cabal and sedition, every government would be in constant danger of being convulsed and subverted by every other. And as none would in practice tolerate a pretension so hostile to its safety, the admission of it in principle could only serve to multiply tenfold the occasions of war, between nation and nation. The peace and safety of states therefore require, that all pretence of right in the missionaries of one nation to influence the citizens of another, to overrule the decisions of their own government, should be rigorously excluded. This exclusion is the common interest of nations and of governments.
The right of appealing from the rulers of a nation to the nation itself, as far as it has foundation in truth, belongs exclusively to the members of that nation. By them alone can it be safely exercised. Their weapons must be those of reason and argument. They must rely wholly on convincing the judgment and conciliating the affections of the people. They must confine themselves within the limits of the laws, or the laws will punish them. They have no armies, no fleets, to second or enforce their logic.
But the case would be widely different with the representative of a foreign power. His appeal would be backed with all the strength, wealth and weight of the nation to which he belonged. He would have in his hands powerful means of corrupting and intimidating; his harangues, delivered under the muzzles of the cannons of his ships, might have a force much greater than they could derive from their eloquence. Exempt by his character from the animadversion of the laws, he might boldly hazard what private persons could not attempt. After having in vain endeavoured to convince a majority of the nation, and having only been able to seduce to his views a profligate and unthinking minority, he might then bring to the aid of his friends the purse and the sword of his own country. The calamities of a foreign might be added to the horrors of a civil war to accomplish what his appeal had fruitlessly essayed.
What an immense difference then between the appeal of the representative of a foreign nation and that of private citizens! What treason against the tranquility of nations, to vindicate the propriety of such an appeal! What baseness, what prostitution in a citizen of this country, to become the advocate of a pretension so pernicious, so unheard of, so detestable! Language is too poor to give a name to so abandoned a renunciation of principle!

No Jacobin.

